Citation Nr: 1613644	
Decision Date: 04/04/16    Archive Date: 04/13/16

DOCKET NO.  13-31 242A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Wounded Warrior Project


ATTORNEY FOR THE BOARD

R. Casadei, Counsel



INTRODUCTION

The Veteran served on active duty from March 2003 to April 2004. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  The case was previously remanded by the Board in August 2015.

This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.


FINDING OF FACT

The Veteran's service-connected disabilities currently preclude the Veteran from securing or following substantially gainful employment.


CONCLUSION OF LAW

The criteria for TDIU have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.1, 4.3, 4.16(a), 4.18, 4.19, 4.25 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

TDIU Legal Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155.  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation. Total disability may or may not be permanent.  38 C.F.R. § 3.340(a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  The service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue will be addressed in both instances.  38 C.F.R. § 4.16(a), (b).

If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a).

If a veteran fails to meet the objective combined rating percentage criteria of 
38 C.F.R. § 4.16(a), it then becomes necessary to consider whether the criteria for referral for extraschedular consideration are met under § 4.16(b) criteria.  It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. Submission to the Director, Compensation and Pension Service, for extra-schedular consideration is warranted in all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16(a). 38 C.F.R. § 4.16(b).

Individual unemployability must be determined without regard to any non-service-connected disabilities or a veteran's advancing age. 38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether a veteran can find employment.  Id. at 361.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a veteran's favor.  38 C.F.R. § 4.3. 

In Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a veteran is entitled to a TDIU is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991). 

In evaluating a veteran's employability, consideration may be given to the level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Marginal employment is not considered substantially gainful employment and generally is deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person. Marginal employment may also be held to exist in certain cases when earned annual income exceeds the poverty threshold on a facts-found basis.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  Marginal employment, odd-job employment, and employment at half the usual remuneration is not incompatible with a determination of unemployability if the restriction to securing or retaining better employment is due to disability.  38 C.F.R. § 4.17(a) (2015).

The ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Although VA must give full consideration, per 38 C.F.R. § 4.15, to "the effect of combinations of disability," VA regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner's opinion.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); 38 C.F.R. § 4.16(a); see also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).  

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").


TDIU Analysis

In an August 2008 statement, the Veteran reported that he was unable to work due to his PTSD and associated panic attacks resulting with working with others.  

Initially, the Board finds that the Veteran has a combined 70 percent rating which includes a cervical spine disability, rated as 10 percent disabling, and PTSD, rated as 70 percent disabling.  As such, the Board finds that the combined rating eligibility criteria for a TDIU under 38 C.F.R. § 4.16(a) have been met.

The evidence includes an October 2008 VA PTSD examination report.  During the evaluation, the Veteran reported that he was working full-time for a firm as tech support and computer security, although the Veteran did report some trouble with focusing and concentrating on tasks.  The Veteran also stated that, ultimately, he wanted to be self-employed with a computer marketing-based business that focused on veterans.  

The Veteran was afforded a February 2012 VA examination.  Again, the Veteran reported working full-time for a firm doing tech support and stated that he had worked there since 2004.  It was noted that the Veteran was able to maintain himself financially despite the presence of increasing PTSD symptoms.  The Veteran acknowledged having problems at work due to PTSD symptoms, including irritability and poor focus and concentration.  The Veteran also stated that he was having trouble with one supervisor and was transferred to another area.  He reported doing somewhat better, but did state that he did have trouble with one co-worker and at times with authority figures.

In an April 2012 statement, the Veteran informed VA that he had quit his job on April 17, 2012 as a result of increased stress due to family and relationship issues associated with his PTSD.  On May 29, 2012, the appellant filed via VA form 21-4138 a request for "IU" it was noted the appellant quit his last job due to his service connected PTSD as well as family and relationship problems associated with the same. His last day of work was May 2, 2012. It was noted the appellant was living off of his 401K, and started a non-profit organization/website.

VA form 21-8940 received May 30, 2012, denotes the appellant's self-asserted primary condition contributing to his unemployability claim was his PTSD. His last employment was noted as "QA Software", his monthly income was $4,500, and highest yearly income was $54,000 in 2011. The appellant noted he pursued Bachelor's Degree in Computer Forensics, and Master's Degree in Homeland Security. During both attempts he became "anxious and stressed out, and eventually dropped out".

VA form 21-4192 received July 9, 2012, noted in Block 13A. "Employee Left". Date last worked was noted as May 11, 2012.

In a July 2012 VA general medical examination, the Veteran reported that he was working as a self-employed photographer and reported that he just started doing this business, full-time, in May 2012, and was also doing a documentation website for veterans.  The Veteran reported doing weddings, portraits, and various events.  He stated that his business was going well and was "building up."  The Veteran reported having taken some online courses and being self-taught in photography.    

On VA form 21-4138 received August 7, 2012; the appellant explains in detail why he left his former employer. He describes conflict at work, breaking up with his girlfriend and her complaints about his mood swings and short temper. He noted he was always feeling anxious at work, describing things as "not going well". He walked into his bosses office "in a daze", and gave his two-weeks' notice. He states his two reasons for quitting his job were because he "wanted the pain to go away", and was "afraid of 'snapping' at work".

VA form 21-4138 received November 2, 2012, the appellant explains his "self employment" is from May 3, 2012 through the date of the correspondence. He interviews veterans of past wars, and scans documents and pictures into the internet. He had lost 7 of 12 months due to his PTSD symptoms. He works 10 hours or less per week. There had been no Gross or Net earnings through the date of correspondence.

The appellant asserted via the contents of his NOD that he made $150.00 since he began his business, and he also noted he was a volunteer for Clear Path.

The evidence includes an April 2014 VA PTSD examination report.  During the evaluation, the examiner noted that when he last saw the Veteran he was working as a technical support specialist.  He was having significant work related problems secondary to his PTSD symptoms.  Consequently, he resigned from that job in May 2012.  The examiner then noted that the Veteran worked for a local veteran's social service agency.  It was noted that the Veteran did tech support for them; however, the Veteran continued to have some work-related difficulties at that job.  The Veteran stated that he ended up resigning from the job in December 2013 as he was likely to lose the job due to budget cuts.  It was further noted that the Veteran was currently working part-time (20 hours a week) doing tech support for a local community college.  He reported working from 4pm to 8pm and stated that he worked primarily by himself and the stress level was "quite low."  As a result, the Veteran reported doing generally well at this job thus far.  The Veteran also reported being in the process of applying for vocational rehabilitation benefits from VA and was hoping to get his Master's degree in information security.  The examiner then opined that, if the Veteran were to attempt full-time work in a typical competitive work setting, his PTSD symptoms would cause "severe disruption in his ability to carry out work related activities and in his capacity to maintain appropriate behavioral and emotional stability."   

In several VA treatment records, it was noted that the Veteran worked part-time at a help desk.  In a June 2014 VA treatment record, the Veteran stated that he was working part-time and providing IT assistance.  He reported that he liked his job and his co-workers.  The Veteran also reported that, in June 2014, he started his Master's program online and was working to receive his degree in information and cyber security.  

On November 18, 2014, a VA form 21-8940 was received denoting the appellant's earned income for the past 12 months to be $7,500.00. He worked for Mission Continues at 20 hours per week from May 8, 2013, through October 31, 2013, and lost 20 hours per week due to illness. His gross monthly pay was $950.00. He additionally listed Clear Path for Veterans doing clerical work 5 hours per week from August 2013 through the date of correspondence. He noted 10 hours a week being lost due to illness. His highest gross earnings were $400.00 per month

The Board has also reviewed the Veteran's Vocational Rehabilitation folder.  A January 2015 note indicates that the Veteran continued to attend training at a university online and was working part-time at a community college doing IT support.
5
The Veteran's representative makes the following argument:  

In the immediate case, the AOJ appears to have summarily ignored the appellant's attendant circumstances insomuch as the law provides remedy to those veterans who obtain some type of employment albeit it is not gainful and such as here, competent medical evidence the veteran is incapable of engaging in more competitive employment. We additionally note no acknowledgement of the appellant's exacerbation of symptoms relating to his lost time from either job obtained since his departure from gainful employment had henceforth been addressed.

In sum, the evidence reviewed clearly preponderates in the favor a finding that (1) the appellant meets the threshold requirements under Title 38 C.F.R § 4.16(a), and (2) the appellant has a disability which is sufficiently severe to result in the inability to obtain or maintain substantially gainful employment effective May 11, 2012.

Given all of the evidence of record, the Board agrees that the Veteran has been engaged in no more than marginal or sheltered employment over the last few years.  This is shown both in the lack of earnings, as well of the conditions under which he was employed.  Additionally, there is medical evidence that opines that he has, "severe disruption in his ability to carry out work related activities and in his capacity to maintain appropriate behavioral and emotional stability."  Given these factors, although this situation may change, for now, entitlement to a TDIU rating is warranted.  


ORDER

Entitlement to a total disability rating based on individual unemployability as a result of service-connected disabilities is granted.




____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


